Strahan, C. J.
— The main question presented by this record is this: Was G. M. Allen or J. P. Beeler the oldest *124in office of the directors present at the school meeting mentioned, and therefore had the right to act as chairman of the meeting? The meaning of the language employed in the act must determine the question. The section is as follows: “Section 2601. The oldest in office of the directors present shall act as chairman of all meetings; and in case neither of the directors is present, the qualified voters present shall elect a chairman.”
The findings show when Mr. Beeler became a director, which is subsequent in time to Allen’s accession to office. In other words, it appears from the record that Allen was older in office than Beeler; and unless the force of this fact is broken in some way, the question is resolved in appellant’s favor. Counsel concedes this in effect, unless the law means the term for which the director is serving; but this construction is too strained and theoretical. The law was enacted for plain, practical people, to be applied to their own affairs in the government of the school districts in the state, and the plainest and most obvious import of the words used is to be preferred. When the law says “ the oldest in office/ it means the director who has held office for the longest time under an election. The object of this requirement, no doubt, was that there might be some one in the chair who would be acquainted with the business affairs of the district, and able to assist in giving to the transactions of the meeting such intelligent direction and assistance as the wants of the district might require. It results from this construction that Allen was the oldest in office of the directors present, and therefore had the authority as it was his duty to preside as chairman at that particular meeting.
But counsel for the respondent insist that though Allen may be the director who was authorized to act as chairman of the meeting, still the meeting was illegal for the reason that the regular clerk of the district, whose duty it was to act as secretary of that meeting, declined to do so, but did act as secretary at another meeting over which Mr. Beeler presided. The fifth finding of fact shows that when Allen *125called the meeting to order lie requested Fred S. Smiffi, the then clerk of said district, to read the minutes of the last meeting. This Smith refused to do and refused to recognize Allen as the proper chairman of said meeting. That thereupon said Allen appointed J. F. Wisecarver to act as clerk of said meeting. This action, it is claimed by the respondent, rendered the proceedings of said meeting void from the beginning, and the court below seems to have been of the same opinion, because it found as a conclusion of law that neither meeting was legal. In construing the school law, its object must never be lost sight of. The territory of the state is divided into school districts which are public corporations, having the same dignity in law as the largest and richest municipal corporations in the state, and their government is confided to the residents therein who are qualified electors under the school law. The objects of these corporations are in furtherance of the public policy of the state, to build up and maintain within its borders a system of common schools, whereby all the children of the state may enjoy some reasonable educational advantages. No greater or more sacred trust could have been assumed by the state, and it employs these public corporations as instruments to carry this trust into effect. Viewing the school law in this light, we would not like to hold, if it can be avoided, that either the mistake or caprice of one man could destroy, arrest or nullify the proceedings which the law requires to be taken at a school meeting. If a school clerk may exercise the sovereign power of withholding his recognition, in such case, and thereby destroy the legality of a meeting which would otherwise be legal and proper, he may arrest the proceedings of his district for an indefinite time, and as long as he remains in office paralyze the corporate powers of his district, and thus defeat the purposes of the law. But no such power can be claimed for him. On the contrary, if he fail or refuse to discharge his duties, other instrumentalities may be employed.
The requirements of the statute in relation to who shall *126be secretary of the meeting are directory merely and not mandatory. (Higgins v. Reed, 8 Iowa, 298, 74 Am. Dec. 305; Burgess v. Pue, 2 Gill, 254; Bank of U. S. v. Dandridge, 12 Wheat. 64.) And section 293, Dillon on Munic. Corp. says: S£ Corporations have the incidental power, if the regular clerk is temporarily absent, to appoint a private person a clerk pro tem. for the purpose of making the entries of what is transacted at the corporate meeting. His entries made by the direction of the corporate authorities, or entries made by the regular clerk from memoranda furnished by the clerk pro tem., are competent evidence of the proceedings of the meeting.” (Hutchinson v. Pratt, 11 Vt. 402.) But counsel claim that if the meeting when lawfully convened may appoint a secretary pro tem., the chairman has no such power. This is a highly technical objection and cannot prevail. When the -chairman announced the appointment in the presence of the meeting, and the secretary served without a single objection from any one, the act of the chairman became the act of the meeting. It follows from what has been said that the second and third findings of law by the court were erroneous, as well as the judgment, and must be reversed; but as no error intervened during the trial up to the findings of law by the court, it is unnecessary to order a new trial, as final judgment may be entered here on the findings of fact. Our conclusions of law are indicated in this opinion. Let judgment of ouster be entered against the defendant, and a further judgment in favor of the relator admitting him into the office of school director named in the pleading.